IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-10670
                        Conference Calendar
                         __________________


DEMETRA BRUMFIELD,

                                     Plaintiff-Appellant,

versus

GRAND PRAIRIE POLICE DEPARTMENT;
POLLOCK, Detective,

                                     Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:93-CV-2394-P
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Demetra Brumfield appeals from the district court's judgment

in favor of the defendants in a civil rights action.   Brumfield

argues that the action is not time-barred, the Grand Prairie

Police Department has a policy that officers present false

testimony at trial, Pollock is not immune from suit under 42

U.S.C. § 1983, the district court did not liberally construe his

pro se brief, and the district court erred in dismissing certain

claims under Fed. R. Civ. P. 12(b)(6).



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-10670
                                -2-

     The district court found that the action was not time-barred

and addressed Brumfield's claims.    We have reviewed the record

and the district court's opinion and find no reversible error.

     On appeal, Brumfield can present no legal points arguable on

their merits, and the appeal is frivolous.    See Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983).    Because the appeal is

frivolous, it is DISMISSED.   See 5th Cir. Rule 42.2.   We caution

Brumfield that any additional frivolous appeals will invite the

imposition of sanctions.   To avoid sanctions, Brumfield is

further cautioned to review any pending appeals to ensure that

they do not raise arguments that are frivolous because they have

been previously decided by this court.

     APPEAL DISMISSED.